Citation Nr: 0928318	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with a private hospitalization for a nonservice-
connected disability (coronary artery disease) from February 
20, 2004 to February 27, 2004.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Medical Administration 
Service (MAS) of the Department of Veterans Affairs Medical 
Center (VAMC) in Gainesville, Florida, which denied 
entitlement to reimbursement or payment of the expenses 
incurred in connection with services rendered at the Leesburg 
Regional Medical Center in Leesburg, Florida from February 
20, 2004 to February 27, 2004.  The VA Regional Office (RO) 
in Gainsville, Florida has jurisdiction over the Veteran's 
claims file.

This case was remanded in January 2008 for further 
development.


FINDINGS OF FACT

1.  The Veteran received emergency private medical treatment 
at Leesburg Regional Medical Center from February 20, 2004 to 
February 27, 2004 for a nonservice-connected disability.

2.  The Veteran did not receive any VA treatment within the 
24 months prior to his February 2004 hospitalization.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
arising from unauthorized non-VA medical services provided by 
Leesburg Regional Medical Center from February 20, 2004 to 
February 27, 2004 have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In the circumstances of this 
case, there is no further duty to notify or to assist.  

II.  Payment or Reimbursement of Medical Expenses Associated 
With a Private Hospitalization for a NonService-Connected 
Disability

The Veteran seeks payment or reimbursement for expenses 
incurred at Leesburg Regional Medical Center from February 
20, 2004 to February 27, 2004 for treatment of nonservice-
connected coronary artery disease ("CAD").  Specifically, 
the Veteran claims that his condition was "life 
threatening" and that the treatment for the condition was 
authorized by the VA, as indicated in his April 2005 Notice 
of Disagreement.

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are three different possible theories 
of entitlement: (1) whether the private medical services were 
authorized by VA; (2) whether the Veteran is entitled to 
payment or reimbursement for services not previously 
authorized that are related to or aggravated a service-
connected disability; or (3) whether the Veteran is entitled 
to payment or reimbursement for services not previously 
authorized relating to a nonservice-connected disability.  
See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a).

Preliminarily, the record does not contain any indication 
that VA authorized payment for his treatment at Leesburg 
Regional Medical Center from February 20, 2004 to February 
27, 2004 and/or that the services were related to or 
aggravated by a service-connected disability.   See 38 
U.S.C.A. §§ 1703(a) and 1728(a); see also February 2008 VAMC 
Statement (stating that there is no documented evidence that 
the Veteran's service-connected PTSD was related to his CAD).  
Accordingly, the only issue for consideration is whether he 
is entitled to reimbursement for unauthorized private medical 
services related to a nonservice-connected condition.  See 38 
U.S.C.A. § 1725.

However, when, as here, the veteran receives treatment at a 
non-VA facility without prior authorization, there are two 
statutes that allow for him to be paid or reimbursed for the 
medical expenses incurred for that treatment-specifically, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of 
either statute is generally dependent on whether he has an 
adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
veteran received care for: (a) an adjudicated service-
connected disability; (b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (c) any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability; or (d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 
C.F.R. § 17.120(a).  

In contrast, under 38 U.S.C.A. § 1725, pursuant to the 
Veterans Millennium Health Care and Benefits Act, payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, 
to be eligible for reimbursement under these provisions for a 
nonservice-connected disorder, the veteran must satisfy nine 
separate conditions.  See 38 C.F.R. § 17.1002(a)-(i).  For 
purposes of the Veteran's case, a key condition requires that 
at the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment. 38 C.F.R. § 
17.1002(e).

In addition, under 38 U.S.C.A. § 1725 and its implementing 
regulations, to be eligible for payment or reimbursement for 
emergency transportation (such as ambulance services) to a 
non-VA facility for treatment for nonservice-connected 
conditions, the Veteran must satisfy four separate 
conditions, one of which is that payment or reimbursement has 
been authorized under 38 U.S.C.A. § 1725 for emergency 
treatment provided at such facility.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (providing that the use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).

Review of the record shows that the Veteran was treated at 
Leesburg Regional Medical Center from February 20, 2004 to 
February 27, 2004 for CAD, a nonservice-connected disability.  
The basis for the denial of the Veteran's claim is that the 
record reflects that the Veteran did not receive any VA 
treatment in the 24 months prior to his hospitalization, 
which is one of the threshold requirements for reimbursement 
for emergency medical treatment for a nonservice-connected 
disorder.  See 38 C.F.R. § 17.1002(e).  The Veteran was last 
seen at the VA in Lebanon, PA in July 2000.  (See February 
2008 VAMC Statement).  Consequently, the Veteran does not 
meet all of the requirements of 38 C.F.R. § 17.1002.  
Further, there is no basis for reimbursement under 38 
U.S.C.A. § 1728 as the Veteran does not fall into any of the 
categories.  The Board is sympathetic to the Veteran's 
contentions, but he has not met all the requirements under 38 
C.F.R. § 17.1002, so payment or reimbursement of medical 
services the Veteran received from February 20, 2004 to 
February 27, 2004 may not be made under 38 U.S.C.A. § 1725.  
As the law and not the evidence is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).




ORDER

Entitlement to payment or reimbursement of medical expenses 
associated with a private hospitalization for a nonservice-
connected disability (coronary artery disease) from February 
20, 2004 to February 27, 2004 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


